DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/14/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 8 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 11, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svilans (US 2015/0147026).
	Regarding claim 1, Svilans discloses a semiconductor ([0027] L19) structure comprising: an optical component comprising a first main path (151 - [0022] L1) that splits into a first side path and a second side path ([0021] L19-22), wherein the first side path and the second side path are separated from one another (210 in Figure 2); and a first thermal control mechanism configured to control a temperature of both the first side path and the second side path ([0025] L4-5), wherein the first and second thermoelectric members are positioned between the first and second side paths ([0005], [0025] L4-5), wherein the first thermal control mechanism includes a first thermoelectric member and a second thermoelectric member, and the first thermoelectric member and the second thermoelectric member have opposite conductive types ([0023] L20-22).
	Regarding claim 2, Svilans discloses all the claim limitations as set forth above.  Svilans further discloses a substrate wherein the first thermoelectric member and the second thermoelectric member are over the substrate (Fig. 2; [0025] L5-6).
	Regarding claim 3, Svilans discloses all the claim limitations as set forth above.  Svilans further discloses the thermoelectric members are comprised of doped silicon ([0020] L18-21).
	Regarding claim 4, Svilans discloses all the claim limitations as set forth above.  Svilans further discloses the first thermal control mechanism further comprises a first conductive structure that electrically connects the first thermoelectric member and the second thermoelectric member ([0024] L1-3; [0025]; [0032], [0034]), wherein the first thermal control mechanism is configured to: transfer heat from the first side path to the second side path in response to a first current flowing through the first conductive structure, the first thermoelectric member, and the second thermoelectric member in a first current direction; and transfer heat from the second side path to the first side path in response to a second current flowing through the first conductive structure, the first thermoelectric member, and the second thermoelectric member in a second current direction opposite to the first current direction ([0025] L16-22).
	Regarding claim 8, Svilans discloses all the claim limitations as set forth above.  Svilans further discloses a thermal isolation material over the substrate and between the optical component and the first and second thermoelectric members ([0030] L19-21; it is noted that the thermal isolation material is not recited, nor is the degree of thermal isolation recited, therefore, the material disclosed satisfies the limitation).
	Regarding claim 9, Svilans discloses all the claim limitations as set forth above.  Svilans further discloses the optical component further comprises a second main path (152 in Fig. 1), wherein the first main path is attached to a first end of the first side path and a second end of the second side path (121 in relation to 110 in Fig. 1); the second main path is attached to a third end of the first side path and a fourth end of the second side path (122 in relation to 110 in Fig. 1); the first end being oppositely disposed to the third end; and the second end being oppositely disposed to the fourth end (121 and 122 in relation to 110 in Fig. 1).
	Regarding claim 11, Svilans discloses all the claim limitations as set forth above.  Svilans further discloses a temperature sensing circuit adjacent to, and configured to sense a temperature of a first side path and a second side path ([0033] L12-13 disclose an adjustment of the temperature difference).
	It is noted that a control circuit is necessarily disclosed by Svilans in order to achieve the control described in Figure 7 and in paragraph [0033] with regard to step 720.
	Regarding claim 15, Svilans discloses all the claim limitations as set forth above.  Svilans further discloses a control circuit (a control circuit is necessarily disclosed by Svilans in order to achieve the control described in Figure 7 and in paragraph [0033] with regard to step 720).
	With regard to the limitation "the temperature sensing circuit is configured to transmit signals based on the sensed temperature of the at least one of the first side path or the second side path to the control circuit"; and "the control circuit is configured to control a current through at least one of the first thermoelectric member or the second thermoelectric member based on the sensed temperature"; the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 20, Svilans discloses a semiconductor ([0027] L19) structure comprising: an optical component having a first main path (151 - [0022] L1) that splits into a first side path and a second side path ([0021] L19-22); at least one first thermoelectric member between the first side path and the second side path ([0025] L4-5), the first thermoelectric member having a first conductivity type ([0020] L18; [0023] L20-22); at least one second thermoelectric member between the first side path and the second side path ([0025] L4-5), the at least one second thermoelectric member having a second conductivity type opposite the first conductivity type ([0020] L21; [0023] L20-22); and a conductive structure that electrically connects the at least one first thermoelectric member to the at least one second thermoelectric member ([0024] L1-3; [0025]; [0032], [0034]). 
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBrien et al. (US 6,181,456).
	Regarding claim 16, McBrien discloses a semiconductor structure (C5/L2) comprising: an optical component comprising a first main path (32 in Fig. 7C), a second main path (26 in Fig. 7C), a first side path having opposite ends correspondingly coupled to the first and second main paths (28 in Fig. 7C), and a second side path spaced from the first side path, and having opposite ends correspondingly coupled to the first and second main paths (30 in Fig. 7C), a first thermal control mechanism configured to control a temperature of the first side path (54B in Fig. 4), a second thermal control mechanism configured to control a temperature of the second side path (54A in Fig. 4); and a third thermal control mechanism configured to control the temperatures of the first side path and the second side path (34 in Fig. 7C; 34 necessarily controls the temperatures of the first side path and the second side path, at least to an extent), wherein the first side path is between the first and third thermal control mechanisms (28 in relation to 54B and 34 in Fig. 7C), the second side path is between the second and third control mechanisms (30 in relation to 54A and 34 in Fig. 7C), and the third thermal control mechanism is between the first and second side paths (34 in relation to 28 and 30 in Fig. 7C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McBrien et al. (US 6,181,456).
	Regarding claim 1, McBrien discloses a semiconductor structure (C5/L2) comprising: an optical component comprising a first main path (32 in Fig. 4) that splits into a first side path (28 in Fig. 4) and a second side path (30 in Fig. 4), wherein the first side path and the second side path are separated from one another (28 and 30 in Fig. 4); and a first thermal control mechanism configured to control a temperature of both the first side path and the second side path (54A and 54B in Fig. 4), wherein the first thermal control mechanism includes a first thermoelectric member and a second thermoelectric member (C12/L22 - semiconductor junction), and the first thermoelectric member and the second thermoelectric member have opposite conductive types (C12/L22 discloses semiconductor junctions).
	McBrien does not explicitly disclose the first and second thermoelectric members are positioned between the first and second side paths, however, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 2, modified McBrien discloses all the claim limitations as set forth above.  Modified McBrien further discloses a substrate wherein the first thermoelectric member and the second thermoelectric member are over the substrate (Fig. 11).
	Regarding claim 9, modified McBrien discloses all the claim limitations as set forth above.  Modified McBrien further discloses the optical component further comprises a second main path (26 in Fig. 7C), wherein: the first main path is attached to a first end of the first side path (28 in Fig. 7C) and a second end of the second side path (30 in Fig. 7C); the second main path is attached to a third end of the first side path and a fourth end of the second side path (26 in relation to 28 and 30 in Fig. 7C); the first end being oppositely disposed to the third end; and the second end being oppositely disposed to the fourth end (26 and 32 in Fig. 7C).
Claims 3, 11, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McBrien et al. (US 6,181,456) as applied to claims 1 and 16 above, and further in view of Svilans (US 2015/0147026).
	Regarding claim 3, McBrien discloses all the claim limitations as set forth above.  
	McBrien does not explicitly disclose at least one of the first thermoelectric member or the second thermoelectric member comprises at least one of doped silicon, Bi2Te3, SiGe, or PbTe.
	Svilans discloses thermoelectric members are comprised of doped silicon ([0020] L18-21).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermoelectric members of McBrien with doped silicon as disclosed by Svilans, because as evidenced by Svilans, the use of doped silicon as a thermoelectric material amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the thermoelectric members of McBrien with doped silicon based on the teaching of Svilans.
	Regarding claims 11 and 17, McBrien discloses all the claim limitations as set forth above.
	McBrien does not explicitly disclose a temperature sensing circuit adjacent to, and configured to sense a temperature of, at least one of the first side path or the second side path; and a control circuit electrically coupled to the temperature sensing circuit and configured to, in response to the sensed temperature, generate a current that flows through at least one of the first, second or third, thermal control mechanisms to drive the temperature to a target temperature.
	Svilans discloses a temperature sensing circuit adjacent to, and configured to sense a temperature of a first side path and a second side path ([0033] L12-13 disclose an adjustment of the temperature difference).
	It is noted that a control circuit is necessarily disclosed by Svilans in order to achieve the control described in Figure 7 and in paragraph [0033] with regard to step 720.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include temperature control, as disclosed by Svilans, in the apparatus of McBrien, because as taught by Svilans, controlling the current flow and adjusting the temperature difference, adjusts the phase difference between the two waveguides as desired for the optical application of the device (step 720 in Fig. 7; [0033]).
	Regarding claim 13, modified McBrien discloses all the claim limitations as set forth above.
	While modified McBrien does not explicitly disclose the temperature sensing circuit comprises one or more thermal sensing devices located at a distance between 0.028 micrometers and 0.5 micrometers from the at least one of the first side path or the second side path; where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 15, modified McBrien discloses all the claim limitations as set forth above.  Modified McBrien further discloses a control circuit (Svilans - a control circuit is necessarily disclosed by Svilans in order to achieve the control described in Figure 7 and in paragraph [0033] with regard to step 720).
	With regard to the limitation "the temperature sensing circuit is configured to transmit signals based on the sensed temperature of the at least one of the first side path or the second side path to the control circuit"; and "the control circuit is configured to control a current through at least one of the first thermoelectric member or the second thermoelectric member based on the sensed temperature"; the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 18, modified McBrien discloses all the claim limitations as set forth above. 
	While modified McBrien does not explicitly disclose the temperature sensing circuit comprises one or more thermal sensing devices located at a distance between 0.028 and 0.5 micrometers from the at least one of the first side path or the second side path, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 19, modified McBrien discloses all the claim limitations as set forth above.
	While modified McBrien does not explicitly disclose the control circuit is located further away from the at least one of the first side path or the second side path than the one or more thermal sensing devices of the temperature sensing circuit; where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McBrien et al. (US 6,181,456) in view of Svilans (US 2015/0147026) as applied to claims 11 and 13 above, and further in view of Harris (US 2021/0286128).
	Regarding claim 12, modified McBrien discloses all the claim limitations as set forth above.  
	Modified McBrien does not explicitly disclose the temperature sensing circuit comprises a bandgap temperature sensor.
	Harris discloses a semiconductor structure comprising an optical component ([0052]) and further discloses a temperature sensing circuit comprises a bandgap temperature sensor ([0065]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the temperature sensors disclosed by Harris, including a bandgap temperature sensor ([0065]), as a temperature sensor in modified McBrien, because as evidenced by Harris, the use of a bandgap temperature sensor in an optical device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a bandgap temperature sensor in the optical device of modified McBrien based on the teaching of Harris.
	Regarding claim 14, modified McBrien discloses all the claim limitations as set forth above.  
	Modified McBrien does not explicitly disclose the one or more thermal sensing devices comprises a pair of bipolar junction transistors, wherein the bipolar junction transistors are located between the first side path and the second side path.
	Harris discloses a semiconductor structure comprising an optical component ([0052]) and further discloses a thermal sensing device comprising at least one bipolar junction transistor ([0085]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include bipolar junction transistors, as disclosed by Harris, in the thermal sensing device of modified McBrien, because as evidenced by Harris, the use of bipolar junction transistors in the thermal sensing device of an optical device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including bipolar junction transistors in the thermal sensing device of modified McBrien based on the teaching of Harris.
	With regard to the number of bipolar junction transistors in the thermal sensing device of modified McBrien, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	With regard to the relative location of the bipolar junction transistors in the apparatus of modified McBrien, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Svilans (US 2015/0147026) as applied to claim 11 above.
	Regarding claim 13, Svilans discloses all the claim limitations as set forth above.
	While Svilans does not explicitly disclose the temperature sensing circuit comprises one or more thermal sensing devices located at a distance between 0.028 micrometers and 0.5 micrometers from the at least one of the first side path or the second side path; where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Svilans (US 2015/0147026) as applied to claims 11 and 13 above, and further in view of Harris (US 2021/0286128).
	Regarding claim 12, Svilans discloses all the claim limitations as set forth above.  
	Svilans does not explicitly disclose the temperature sensing circuit comprises a bandgap temperature sensor.
	Harris discloses a semiconductor structure comprising an optical component ([0052]) and further discloses a temperature sensing circuit comprises a bandgap temperature sensor ([0065]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the temperature sensors disclosed by Harris, including a bandgap temperature sensor ([0065]), as a temperature sensor in Svilans, because as evidenced by Harris, the use of a bandgap temperature sensor in an optical device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a bandgap temperature sensor in the optical device of Svilans based on the teaching of Harris.
	Regarding claim 14, Svilans discloses all the claim limitations as set forth above.  
	Svilans does not explicitly disclose the one or more thermal sensing devices comprises a pair of bipolar junction transistors, wherein the bipolar junction transistors are located between the first side path and the second side path.
	Harris discloses a semiconductor structure comprising an optical component ([0052]) and further discloses a thermal sensing device comprising at least one bipolar junction transistor ([0085]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include bipolar junction transistors, as disclosed by Harris, in the thermal sensing device of Svilans, because as evidenced by Harris, the use of bipolar junction transistors in the thermal sensing device of an optical device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including bipolar junction transistors in the thermal sensing device of Svilans based on the teaching of Harris.
	With regard to the number of bipolar junction transistors in the thermal sensing device of modified Svilans, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	With regard to the relative location of the bipolar junction transistors in the apparatus of modified Svilans, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726